833 F.2d 1023
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.George A. CASSELL, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 87-3243.
United States Court of Appeals, Federal Circuit.
Oct. 20, 1987.

Before EDWARD S. SMITH, NIES and ARCHER, Circuit Judges.
PER CURIAM.

DECISION

1
Petitioner George A. Cassell (Cassell) seeks review of the final decision of the Merit Systems Protection Board (MSPB or board), Docket No. DA07528610410, sustaining the action of the United States Postal Service (Postal Service) in removing him for absence without leave (AWOL) and failure to follow instructions.  We affirm.


2
Cassell was charged with being absent from work on January 2 and January 6, 1986 without permission and with failure to follow instructions by (1) leaving his postal vehicle unlocked when making deliveries on February 1, 1986, and (2) failing to provide proper medical documentation for his absence from work for the period February 3, 1986 to March 5, 1986.  After reviewing the record we are convinced that the board's factual findings and conclusions sustaining these charges are supported by substantial evidence.  5 U.S.C. Sec. 7703(c) (1982).


3
Cassell's primary argument on appeal is that the administrative judge (AJ) erred in giving more weight to the sworn affidavits submitted by the Postal Service than to his unsworn statements.  We must reject this argument.  Cassell's statements were incomplete, to some extent conflicting, and not corroborated by other evidence.  Moreover, the documents he submitted do not show that he complied with the instructions of the Postal Service regarding sick leave.  He was required to document his sick leave absence as a result of prior disciplinary suspensions for AWOL and for failure to follow instructions.  The AJ considered Cassell's evidence but found the Postal Service's evidence to be more probative.


4
We have considered all of Cassell's other arguments and find them to be without merit.